 


110 HR 2974 IH: Innocent Check Depositor Protection Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2974 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To protect innocent parties from certain fees imposed by depository institutions for dishonored checks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Innocent Check Depositor Protection Act. 
2.Certain check dishonorment fees prohibited 
(a)In generalSection 607 of the Expedited Funds Availability Act (12 U.S.C. 4006) (relating to miscellaneous provisions) is amended by adding at the end the following new subsection: 
 
(f)Fees on dishonored checks 
(1)Receiving depository institutionIn the case of a check drawn on an account at an originating institution which is dishonored by the originating institution due to the lack of sufficient funds in such account to pay the check, a receiving depository institution may not impose any fee on the depositor, in connection with such check, due to such dishonorment.  
(2)Rule of constructionNo provision of this section shall be construed as affecting any intervening depository institution or the costs of the services provided by such depository institution.. 
(b)Effective dateThe amendment made by this section shall apply after the end of the 180-day period beginning on the date of the enactment of this Act. 
 
